Case 1:20-cv-04669-GBD Document 67

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ATHENA ART FINANCE CORP.,

Plaintiff,
-against-

THAT CERTAIN ARTWORK BY JEAN-MICHEL:
BASQUIAT ENTITLED HUMIDITY, 1982,
IN REM,

Defendant-in-Rem.

GEORGE B. DANIELS, District Judge:

Filed 03/11/21 Page 1 of 2

 

 

USDC shy

DOCUMENT
ELECTRONICALLY FILED
DQC #:

DATE FSLEDMAR T 1 209}

 

 

 

 

 

ORDER

20 Civ. 4669 (GBD)

The conference scheduled for March 18, 2021 at 10:00 am. shall occur as a

videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, Plaintiff's counsel, Movant’s

counsel, and Defendants’ counsel will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the Skype system, only one counsel per

party may participate. Co-counsel, members of the press, and the public may access the audio feed

of the conference by calling (917) 933-2166 and entering the conference ID 824535162.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Microsoft Explorer to access Skype for Business;
. Position the participant’s device as close to the WiFi router as 1s feasible;
3. Ensure any others in the participant’s household are not using WiFi during the

period of the call;

4, Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

 

 
Case 1:20-cv-04669-GBD Document 67 Filed 03/11/21 Page 2 of 2

accessing the conference —— whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.
To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Dated: March 11, 2021
New York, New York
SO ORDERED.

GRORG - DANIELS
UMTED STATES DISTRICT JUDGE

 

 
